Citation Nr: 0419656	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which granted service connection and a 20 percent rating for 
diabetes mellitus and denied service connection for PTSD.  In 
December 2003, the veteran testified at a Travel Board 
hearing at the RO.  

In a statement received in December 2003, the veteran raised 
the issues of entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus; 
entitlement to service connection for hypertension, claimed 
as secondary to PTSD; entitlement to service connection for a 
gastrointestinal disorder, claimed as secondary to PTSD; and 
entitlement to service connection for a genitourinary 
disorder and kidney problems.  Such issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The most probative competent evidence establishes that 
the veteran, at this time, is not found to currently have 
PTSD.  

2.  The veteran's diabetes requires insulin, restricted diet, 
and regulation of activities.  




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

2.  The criteria for a 40 percent rating for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1968 to February 1970.  His service personnel records 
indicate that he had one year and one day of foreign and/or 
sea service.  The veteran's occupational specialty was listed 
as a mortar man.  He was noted to have participated in 
multiple operations against the Viet Cong forces in Vietnam.  
The veteran was awarded decoration including the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Combat 
Action Ribbon.  

The veteran's service medical records are apparently not 
available.  A January 1974 re-enlistment examination report 
included a notation that his psychiatric evaluation was 
normal and that he was negative for sugar.  

VA treatment records dated from May 1997 to August 1999 show 
treatment for multiple disorders including diabetes mellitus.  
September 1997 treatment entries related assessments which 
included diabetes mellitus, poorly controlled.  An April 1999 
entry indicated an assessment of diabetes mellitus, not well 
controlled, with a need to change to insulin.  An August 1999 
entry related an assessment of diabetes mellitus continued on 
current medications with diet and activity.  

A December 2001 statement from T. Lawry, Ph.D., a 
psychologist, noted that he recently evaluated the veteran 
and that he had PTSD.  It was noted that the veteran reported 
that he served in Vietnam near Dong Ha and Quang Tri at a 
headquarters command know as L.Z. Russell.  The veteran 
reported that L.Z. Russell had been overrun the night before 
he got there and that many solders were killed.  He indicated 
that such location was isolated and that it was subject to 
mortar attack and sniper fire during the months when he 
served there.  The veteran stated that when he first arrived, 
he had to step over a dead American soldier from the battle 
that had occurred the night before.  He indicated that 
although the base was not overrun again, there was always 
that threat and that intermittent mortar fire and snipers 
were always present.  It was noted that the veteran recalled 
one incident in which a patrol had gone out and was attacked 
with the casualties flown back to his base.  He stated that 
he assisted a medic who was working with a man with a hole in 
his chest.  The veteran noted that one of his most disturbing 
memories was when he met a young girl when he was on rest and 
relaxation at a small retreat near the demilitarized zone.  
He stated that he got to be friends with the very young girl 
and that for some reason the Viet Cong snipers shot her and 
she was blown to pieces.  He noted that he still had dreams 
and would often see the little girl.  

It was also reported that the veteran was currently married 
for the fourth time and that he had six children.  The 
veteran indicated that he felt that the turmoil in his life 
had been caused by Vietnam.  He stated that he went to a VA 
psychologist in 1983 at a mental hygiene clinic who told him 
he needed to go to the hospital for rest.  The veteran noted 
that soon thereafter, he attempted suicide and was put in the 
hospital for rest and seclusion.  The psychologist noted that 
the veteran reported that he had recovered somewhat since the 
time in the early 1980s when he was suicidal.  The 
psychologist indicated that the veteran experienced a number 
of PTSD symptoms including sleep disturbance; avoidance of 
fireworks, hunting, or any place that guns might be fired; 
intermittent depression; lack of energy; and avoiding large 
crowds.  It was noted that the veteran had been able to come 
to some sense of acceptance of his experience in Vietnam 
although the bitterness about his health difficulties 
remained.  

The psychologist noted that, overall, the veteran's PTSD 
symptoms were in the mild to moderate range and that he would 
put his Global Assessment of Functioning (GAF) score at about 
60.  The psychologist indicated that while there were times 
that the veteran's PTSD symptoms did become more severe, he 
was able to live a relatively normal life most of the time 
and cope with his experiences in Vietnam more effectively 
than many other veterans who had PTSD.  

VA treatment records dated from December 2001 to June 2002 
show treatment for disorders including diabetes mellitus.  A 
March 2002 entry indicated that the veteran was seen for a 
diabetic foot examination.  The impression was deformed 
nails, onychomycosis, neuropathy, and uncontrolled diabetes.  
Another March 2002 entry reported that the veteran had a 
history of diabetes for fourteen years.  There was a notation 
that he was taking medications, including insulin by 
injection.  It was also noted that the veteran was educated 
on the importance of exercise and a dietary regimen.  The 
assessment included type II diabetes.  

The veteran underwent a VA psychiatric examination in June 
2002.  It was noted that his claims file was available and 
that it was reviewed.  The veteran reported that he first 
started having psychiatric difficulties in 1970 when he 
returned from Vietnam.  He stated that he came to the VA 
because he was unable to sleep and that he was told that he 
needed to be hospitalized for rest and that he changed his 
mind and left.  The veteran indicated that he did not receive 
any other psychiatric treatment until 1981, when he was 
hospitalized at a VA facility for six months after a suicide 
attempt.  He noted that he then received treatment as an 
outpatient for three to four years for his nerves.  It was 
reported that Dr. Lawry evaluated the veteran in December 
2001 and that he had been diagnosed with PTSD of mild to 
moderate severity.  

The veteran stated that he was not receiving any psychiatric 
treatment and that he was not taking any psychiatric 
medications.  He reported that he served in Vietnam in 1969 
and that his duty involved small artillery.  The veteran 
stated that he had held about eight to ten different jobs 
since his discharge from service and that he currently was a 
part-time minister and worked part-time in heavy equipment.  
It was noted that the veteran had been married four times and 
that he had six children with intermittent contact.  The 
veteran stated that he had little time for enjoyment, but 
that he enjoyed fishing.  He indicated that he had few social 
relationships except for church members and church functions.  
The veteran reported that he had problems with sleeping and 
that and that he seemed like he would stay awake all night.  
It was noted that the veteran did not report other subjective 
complaints.  As to stressors, the examiner noted that the 
veteran received a combat action ribbon.  The veteran 
reported that he was with the third marine division and that 
he was stationed at L.Z. Russell which was about eight miles 
from the demilitarized zone.  He reported that his 
occupational specialty was small artillery and that he 
performed guard duty and also fire support for the ground 
troops.  The veteran stated that when he first arrived, the 
camp had recently been overrun and that he had to step around 
a dead American soldier.  He stated that one of his first 
duties was gathering and disposing of North Vietnamese bodies 
which they burned and bushed over a hill.  The veteran noted 
that he also had to help with the wounded from mines and that 
at one time he helped with someone who had been shot through 
the chest.  He stated that he saw a new guy in a foxhole 
blown up by a grenade.  The veteran noted that one of his 
most traumatic events was when he befriended a Vietnamese 
girl who was about four or five and that he watched her blow 
up.  

The examiner reported that the veteran's personal hygiene was 
adequate, that his eye contact was good, and that his rapport 
was adequate.  His speech was clear, coherent, and relevant.  
The examiner noted that the veteran's mood was neutral and 
slightly low and that his affect was rather blunted.  It was 
reported that the veteran indicated that he had nightmares 
about death that would occur two to three times per month.  
The examiner indicated that the veteran was oriented times 
three and that his attention and concentration were adequate.  
The examiner stated that his short-term memory was adequate 
and that abstract verbal reasoning was average.  It was noted 
that the veteran reported auditory hallucinations of hearing 
the voice of god speak to him as well as hearing his 
grandmother or uncle.  The examiner noted that both of those 
experiences appeared to be congruent with the veteran's 
cultural beliefs and that they did not likely represent 
significant pathology.  

The examiner noted that the veteran reported illusions of 
seeing blurry shapes, but that he denied true visual 
hallucinations.  There was no evidence of delusions, a 
thought disorder, or paranoid ideations.  The veteran 
reported that he had experienced suicidal ideation in the 
past and that such last occurred four to five years earlier.  
He denied any homicidal ideation, past or present.  It was 
noted that the veteran reported intrusive thoughts related to 
Vietnam that were occurring more frequently as he got older 
as well as flashbacks.  The examiner indicated that the 
veteran did not show any of the symptoms of avoidance.  

As to a diagnosis and summary, the examiner indicated that 
the veteran experienced several traumatic events in Vietnam 
and that he appeared to be re-experiencing those events in 
the form of intrusive thought, nightmares, and flashbacks as 
described.  The examiner noted that there were no known 
triggers and that the veteran did not seem to show any 
avoidance symptoms.  It was reported that the veteran did 
show past problems with anger and current sleep difficulties, 
but that the denied other symptoms of increased arousal.  The 
examiner commented that it was possible that the veteran 
showed symptoms of PTSD in the full range at an earlier 
period.  The examiner remarked that the fact that the veteran 
experienced three divorces suggested that he was having 
interpersonal problems that may well have been related to 
some of such symptoms.  The examiner stated that it was 
possible that the veteran showed PTSD at that point, but that 
his strong religious faith and work as a minister had 
provided some relief and protection against such symptoms.  

The examiner noted that the veteran was not currently being 
treated for PTSD or any other psychiatric disorder and that 
his main complaint appeared to be sleep difficulties.  The 
examiner indicated that although the veteran showed some of 
the symptoms of PTSD, he did not appear to show the full PTSD 
syndrome.  It was noted that the veteran's current level of 
symptoms appeared to be mild and that he appeared to be 
functioning reasonably well.  The diagnosis was "[n]o 
diagnosis."  

The veteran underwent a VA diabetes mellitus examination in 
July 2002.  The veteran reported a history of diabetes 
mellitus with an onset of fourteen years earlier.  He 
indicated that he had no history of admissions to the 
hospital because of diabetes.  The veteran stated that he 
would get hypoglycemic reactions twice a month and that he 
had no history of ketoacidosis.  He noted that he watched his 
diet and that he had lost eight pounds during the previous 
year.  He indicated that he presently did more exercises.  As 
to visual problems, it was reported that the veteran's vision 
was corrected with glasses and that he had a history of 
glaucoma in the left eye.  The veteran reported that he had 
no vascular or cardiac symptoms and that he did have 
occasional tingling in his hands and feet.  It was noted that 
he was taking 26 units of NPH insulin in the morning and 26 
units in the evening as well as 60 units of Humalog insulin 
three times a day with each meal.  He reported that he 
visited his diabetic provider once in three months.  The 
veteran stated that he felt fine most of the time, but that 
sometimes he would feel week.  

The examiner reported that the veteran's height was 69.5 
inches and that he weighed 230 pounds.  The examiner 
indicated that his pain level was zero and that his pedal 
pulses were palpable.  There was no ulcers or stasis.  The 
examiner stated that the veteran felt 100 percent of the 
spots tested with the monofilament on both the upper and 
lower extremities.  As to eye examination, it was noted that 
the veteran's vision was corrected with glasses, that 
pupillary reaction to light was normal, and that he had a 
history of glaucoma.  The examiner indicated that the 
veteran's skin was within normal limits and that examination 
of the feet showed onychomycosis.  It was noted that the 
veteran reported that he would have occasional dribbling of 
urine and that he was not using any diapers or pads.  

The diagnoses were type II diabetes mellitus, poorly 
controlled; occasional dribbling of urine secondary to 
diabetes mellitus; and onychomycosis.  In a July 2002 
addendum, the examiner noted that the veteran was seen in the 
eye clinic in December 2001 and that it was noted that he was 
a glaucoma suspect, but that tension was normal on the day of 
examination.  It was noted that the veteran was not taking 
any eye drops and that diabetic neuropathy was not diagnosed.  
As to a diagnosis, the examiner requested that the diagnosis 
of glaucoma be removed from the original report.  

VA treatment records dated from July 2002 to August 2002 show 
continued treatment for diabetes.  A July 2002 entry noted 
that the veteran had real difficulty controlling his glucose.  
The assessment included type II diabetes, uncontrolled.  
Another July 2002 entry noted that lifestyle modifications, 
exercise and its benefits, and nutritional requirements were 
discussed.  The assessment was type II diabetes mellitus, 
uncontrolled and complicated by dyslipidemia and 
hypertension.  It was noted, as to a plan, that the veteran 
told about daily exercise gradually building up to thirty 
minutes per day within tolerance limits providing such was 
not contraindicated by other prevailing health factors.  An 
August 2002 entry related an assessment of glucose improving, 
not yet controlled.  

In September 2002, the RO granted service connection and a 20 
percent rating for diabetes mellitus (type II insulin 
dependent diabetes mellitus due to exposure to herbicides), 
effective from July 9, 2001.  

VA treatment records dated from October 2002 to July 2003 
refer to continued treatment.  A November 2002 entry noted 
that the veteran reported that he was not feeling well and 
that he was having pain in his right shoulder, problems with 
digestion, and burning and tingling in his toes.  It was 
noted that the veteran also had a problem with insomnia 
related to his PTSD.  The assessment was type II diabetes, 
uncontrolled, and neuropathy of the feet due to diabetes.  It 
was noted that the veteran was to continue his diet and 
walking two times weekly for exercise.  A July 2003 entry 
related an assessment which included type II diabetes, 
uncontrolled.  

At the December 2003 Travel Board hearing, the veteran 
testified that his blood sugar count was very high and that 
he had to take insulin three times a day, twice during the 
daytime, and then one unit at night.  He stated that his 
blood sugar count had not gone down over the last four to 
five years.  The veteran stated that his medication dosage 
had been increased over the last three years.  He noted that 
he had not been hospitalized for reactions, that he was on an 
1800-calorie diet, and that he had to exercise at least three 
times a week.  The veteran stated that they prescribed no 
running, but that he had been told to walk at a high pace and 
do whatever he can otherwise with weights.  He noted that he 
was unable to do anything that would cause him to feel faint 
or tired.  The veteran indicated that he had to go the 
bathroom frequently.  He indicated that he had numbness and 
tingling in his arms and legs.  The veteran noted that he had 
not had any recent treatment.  

As to his PTSD, the veteran testified that when he arrived at 
L.Z. Russell, he stepped off the helicopter and started 
loading bodies back into the helicopter.  He stated that they 
pushed dead Vietnamese bodies over the hill and that they 
would burn those bodies.  He reported that a soldier was 
killed outside the perimeter and that he had was part of the 
detail who had to go out and pick him up and put him in a 
body bag.  He also reported that he saw a young girl get 
blown apart and that he was shot at.  The veteran indicated 
that he stayed to himself and that he had six children from 
three marriages.  He reported that he re-lived his 
experiences in Vietnam quite often.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) and Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports, treatment 
reports, and private medical records.  Significantly, no 
additional available pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  This was 
discussed at the hearing held before the Board.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, a May 2002 
letter, a June 2003 statement of the case, and at the Travel 
Board hearing held in December 2003, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for PTSD and for entitlement to a higher 
rating for diabetes mellitus.  The discussions in the rating 
decision, the statement of the case, and at the hearing held 
in December 2003 have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  At the hearing held before the Board, it was clearly 
indicated that the veteran was aware of the evidence needed 
to support his claims.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

A.  Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Beyond the issue of a combat or non-combat stressor, the 
first question the Board must determine is whether the 
veteran actually has PTSD at this time.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A December 2001 statement from T. Lawry, Ph.D., a 
psychologist, indicated that the veteran had PTSD.  The 
veteran's claimed stressors were discussed in detail and the 
psychologist indicated that, overall, the veteran's PTSD 
symptoms were in the mild to moderate range.  The Board 
observes that there is no indication that the psychologist 
reviewed the veteran's claims folder in providing his opinion 
that the veteran had PTSD.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet.App. 229 (1993).  
Further, this health care provider cites little in the way of 
objective symptoms to support his finding.  Given such 
circumstances, the Board finds that the psychologist's 
opinion has low probative value as to whether the veteran 
actually has PTSD.  

Additionally, the Board notes that a November 2002 entry 
noted that the veteran had a problem with insomnia related to 
his PTSD.  However, the notation of PTSD was apparently 
solely based on a history provided by the veteran and has 
little probative value.  There are no further diagnoses of 
PTSD of record.  Significantly, the veteran's medical 
records, as a whole, make little reference to this problem, 
or symptoms of PTSD, providing only negative evidence against 
this claim.

Regarding any missing medical records and the duty to assist, 
it is important for the veteran to understand that the 
critical issue in this case is not if he had PTSD symptoms in 
the past or had treatment in the past, or even his combat 
experiences in the Vietnam War, but whether he currently has 
PTSD.  Thus, additional past medical records from many years 
ago, even if they were obtained (which, based on the 
veteran's statements and a review of the record, is found to 
be not possible), would not provide a basis to grant the 
veteran's claim.  Simply stated, if the veteran is found not 
to have PTSD today, medical treatment records from many years 
ago will not provide a basis to grant this claim.  Thus, 
further efforts to locate additional medical records from 
many years ago are not found to be warranted.   

The Board observes that a June 2002 VA examination report 
indicated that although the veteran showed some of the 
symptoms of PTSD, he did not appear to show the full PTSD 
syndrome.  The psychiatric diagnosis was no diagnosis.  The 
Board notes that the June 2002 examination report included a 
detailed analysis of the veteran's difficulties, civilian 
history, treatment history, social adjustment, and current 
complaints.  The examiner specifically addressed the entire 
medical history and provided a rationale for his opinion.  
The examiner also mentioned the December 2001 psychologist 
statement noted above.  Therefore, the Board finds that the 
opinion provided by the examiner at the June 2002 VA 
psychiatric examination is more probative than the statement 
provided by the December 2001 private psychologist.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

While the veteran's combat and stressors in service have been 
conceded for the purposes of this decision, and the Board 
does not dispute the veteran's honorable military service, 
the Board specifically finds that the preponderance of the 
evidence (at this time) is against the determination that the 
veteran currently has PTSD.  The Board finds the most recent 
VA examination report to be of very high probative value. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, 
particularly in light of the fact that one medical opinion 
supports the veteran's claim, and one does not.  Furthermore, 
when a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The evidence in 
this case is not evenly balanced.  Simply stated, not only 
does the one VA examination provide negative evidence against 
this claim, but also the medical records, as a whole, provide 
negative evidence against this claim.

B.  Higher Rating for Diabetes Mellitus

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  Diabetes mellitus is rated 40 percent when 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A note to this 
diagnostic code provides that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

The July 2002 VA diabetes mellitus examination noted that the 
veteran indicated that he had no history of admissions to the 
hospital because of diabetes.  He stated that he would get 
hypoglycemic reactions twice a month and that he had no 
history of ketoacidosis.  It was noted that he was taking 
insulin and he reported that he visited this diabetic 
provider once in three months.  The diagnoses included type 
II diabetes mellitus, poorly controlled.  Recent treatment 
entries dated from July 2002 to July 2003 show continued 
treatment for diabetes mellitus and assessments of type II 
diabetes mellitus, uncontrolled.  There are several 
references to daily exercise programs, etc.  

At the December 2003 Travel Board hearing, the veteran noted 
that he had not been hospitalized for reactions, that he was 
on a 1800 calorie diet, and that to exercise at least three 
times a week.  He indicated that they had prescribed no 
running, but that he had been told to walk at a high pace and 
to work with weights.  

The medical evidence of recent years indicates that the 
veteran takes daily insulin to attempt to control his 
diabetes.  There is also satisfactory evidence that his 
diabetes requires a restricted diet and regulations of 
activities.  The criteria for a higher rating of 40 percent 
for diabetes mellitus under Diagnostic Code 7913 are met.  
The veteran's testimony and references in the file to the 
poorly controlled nature of the condition at this time 
support such a finding. 

The criteria for a 60 percent rating diabetes mellitus are 
not met, as the veteran has not had recent episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's diabetes mellitus was 
more than 40 percent disabling.  Fenderson v. West, 12 
Vet.App. 119 (1999).  The veteran's own testimony would not 
support a 60 percent evaluation.

In sum, the Board finds that a higher rating of 40 percent is 
warranted for the veteran's service-connected PTSD.  


ORDER

Service connection for PTSD is denied.  

A higher rating of 40 percent for diabetes mellitus is 
granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



